      Case 4:18-cv-00825-O Document 42 Filed 05/13/19                  Page 1 of 3 PageID 1403


                             IN THE UNITED STATES DISTRICT COURT
                             FOR THE NORTHERN DISTRICT OF TEXAS
                                     FORT WORTH DIVISION

RICHARD W. DEOTTE et al.,                    )
                                             )
               Plaintiffs,                   )       Case No. 4:18-CV-00825-Y
                                             )
       v.                                    )
                                             )
ALEX M. AZAR II, in his official             )
capacity as Secretary of Health and          )
Human Services et al.,                       )
                                             )
               Defendants.                   )

              DEFENDANTS’ UNOPPOSED MOTION TO CONTINUE HEARING

       TO THE HONORABLE REED O’CONNOR, UNITED STATES DISTRICT JUDGE
       PRESIDING:

       Defendants hereby respectfully request that the Court reschedule the hearing in this matter

currently set for May 20, 2019. In support of this motion, Defendants, through undersigned counsel,

state the following:

       1.      The Court has scheduled a hearing on Plaintiffs’ Motion for Summary Judgment for

Monday, May 20, 2019, at 2:00 p.m. ECF No. 41.

       2.      Deputy Assistant Attorney General James Burnham, who oversees the Federal Programs

Branch, will be representing Defendants at the hearing. Mr. Burnham has several other litigation

matters scheduled in the next two weeks, including oral arguments on May 17 and 24, 2019, in Oakland,

California and Washington, D.C., respectively in cases challenging the President’s Declaration of a

National Emergency.

       3.       Defendants thus respectfully request that the hearing be postponed until May 28, 2019 or

a date thereafter, so that Mr. Burnham may argue this matter for Defendants.

       4.      This request is not sought for purposes of delay, but in order that justice may be served.

                                                    1
        Case 4:18-cv-00825-O Document 42 Filed 05/13/19                Page 2 of 3 PageID 1404


        5.     Counsel for Defendants conferred with counsel for Plaintiffs regarding this motion, and

Plaintiffs stated that they do not oppose the relief requested by Defendants’ motion, but are also

prepared to proceed on the current hearing date.

        6.     For the Court’s awareness, Defendants further note that undersigned counsel for

Defendants, Daniel Riess, is currently out of the office on vacation, and will not return until May 29,

2019.

        Therefore, although Defendants greatly regret any inconvenience to the Court and the other

litigants, Defendants respectfully request the postponement of the May 20, 2019 hearing until May 28,

2019 or a date thereafter. A proposed order is being emailed to Chambers concurrent with the filing of

this motion.

Dated: May 13, 2019                                Respectfully submitted,

                                                   JOSEPH H. HUNT
                                                   Assistant Attorney General

                                                   JAMES BURNHAM
                                                   Deputy Assistant Attorney General

                                                   MICHELLE R. BENNETT
                                                   Assistant Branch Director

                                                     /s/ Daniel Riess
                                                   DANIEL RIESS (Texas Bar # 24037359)
                                                   Trial Attorney
                                                   U.S. Department of Justice
                                                   Civil Division, Rm. 6122
                                                   20 Massachusetts Avenue, NW
                                                   Washington, D.C. 20530
                                                   Telephone: (202) 353-3098
                                                   Fax: (202) 616-8460
                                                   Email: Daniel.Riess@usdoj.gov
                                                   Attorneys for Defendants
      Case 4:18-cv-00825-O Document 42 Filed 05/13/19                  Page 3 of 3 PageID 1405




                                     CERTIFICATE OF SERVICE

        On May 13, 2019, I electronically submitted the foregoing document with the clerk of court for

the U.S. District Court, Northern District of Texas, using the electronic case filing system of the court. I

hereby certify that I have served all parties electronically or by another manner authorized by Federal

Rule of Civil Procedure 5(b)(2) or the local rules.


                                                               /s/ Daniel Riess




                                                      3
